Citation Nr: 1756137	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-15 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to July 1976 and May 1980 to January 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2017 a videoconference hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  The Veteran asserts both direct and secondary service connection theories of entitlement to service connection for OSA.  

Regarding direct service connection, the Veteran's service treatment records are silent for complaints, findings or diagnosis of OSA.  However, there are documents among them pertaining to his sleep in service.  Physical examination questionnaires in approximately 1982 and 1984 note his denials of night sweats, morning tiredness, insomnia, and easy fatigability, and that initially he was not on any medication, and later that his only medication noted was Accutane.  In addition an August 2010 buddy statement (he submitted in May 2012) notes that he was known for very loud snoring that would stop and start during his sleep.  

Regarding secondary service connection, in May 2012 correspondence the Veteran's private physician opines (without rationale) that opioids the Veteran recently began taking for management of pain (from service-connected disabilities) triggered his sleep apnea.  At the August 2017 videoconference hearing the Veteran expressed his belief that his OSA was caused/aggravated by opioids prescribed for treatment of his service-connected disabilities.  This theory is not adequately addressed by a medical opinion in the record, and an adequate medical opinion in the matter is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be forwarded to a pulmonologist for review and an advisory medical opinion regarding the etiology of his OSA.  Upon review of the record, the consulting provider should respond to the following:

(a)  Is it at least as likely as not (i.e. a 50% or better probability) that the Veteran's current OSA is related directly to his service (was incurred therein)?  [The rationale for the opinion should reflect acknowledgement of the "buddy statement" he submitted in support of his claim (as well as all other pertinent evidence), including the physical examination questionnaires he completed in service.]

(b)  If not, is it at least as likely as not that OSA was caused OR aggravated [the opinion must address aggravation] by the Veteran's use of opioids to treat his service-connected disabilities?

(c)  If the Veteran's current OSA is determined to not have been incurred in service or to have been caused or aggravated by his service-connected disabilities (and their treatment), please identify the etiology for the OSA considered more likely and explain why that is so.  

The examiner must include rationale with all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.

2.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

